Citation Nr: 1126005	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for a bilateral hearing loss disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971.  Service in Vietnam is indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's service-connection claims for bilateral hearing loss and tinnitus.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to both issues.

In May 2010, the Board remanded the Veteran's service-connection claims for additional evidentiary development.  Such was achieved, and the claims were readjudicated by the Appeals Management Center (AMC) in April 2011.  The Veteran's claims folder has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a bilateral hearing loss disability currently exists for VA purposes.

2.  The evidence of record is in equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability was not incurred in, or aggravated by active duty military service, and may not be so presumed.                38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's bilateral hearing loss and tinnitus claims in May 2010 for further evidentiary development.  In particular, the Board instructed the RO to schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed disabilities.  The RO was then to readjudicate the Veteran's claims.

In compliance with the Board's remand instructions, the RO scheduled the Veteran for a VA audiological examination.  A July 2010 examination report is associated with the Veteran's claims file.  In April 2011, the AMC readjudicated the Veteran's claims.   See the September 2010 Supplemental Statement of the Claim (SSOC).

Thus, there is compliance with the Board's May 2010 remand instructions.          See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in July 2007.  Subsequently, in October 2007, the RO adjudicated the Veteran's claims in the first instance.  The Veteran filed a timely appeal as to this October 2007 rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claims for a bilateral hearing loss disability and tinnitus.  
 
Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, a post-service VA treatment record, and his lay statements of argument have been obtained.  Pertinently, the Veteran has not indicated that any other private or VA treatment reports relevant to his hearing loss and tinnitus claims currently exist.  

Notably, the Veteran's service treatment records on file do not include examination reports upon enlistment and separation from service.  The Veteran's representative has specifically requested that the Board remand the Veteran's claims a second time so that another attempt can be made to locate these records, and so information could be gathered indicating whether the Veteran's unit was engaged in enemy attacks during Vietnam service.  The Veteran's representative stipulates that obtaining such information would prove that the Veteran endured acoustic trauma in service.  See the June 9, 2011 Informal Hearing Presentation, page 2.

In light of the fact that the Board is now conceding that the Veteran did in fact endure acoustic trauma in service, a remand to obtain objective verification of such trauma is no longer necessary.  As will be explained in greater detail below, the Board is granting the Veteran's tinnitus claim based in large part on the Veteran's own competent and credible assertions of in-service acoustic trauma and ongoing continuous symptomatology since service.  The Board must however deny the Veteran's hearing loss claim in spite of this in-service acoustic trauma because current audiological testing demonstrates that the Veteran does not have a hearing loss disability for VA purposes.  

With respect to the July 2010 VA audiological examination report, which addressed the current nature and etiology of the Veteran's claimed hearing loss and tinnitus conditions, the Board concludes that the findings contained therein are more than adequate to make an informed decision on the merits of each claim.  The report of examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examination report included audiological testing of the Veteran, to include puretone threshold readings as well as speech recognition scores.  The Board therefore concludes that this July 2010 examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.         38 C.F.R. § 3.159(c) (4).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative, and declined an opportunity for a personal hearing. 

Accordingly, the Board will address the claims on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].
For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As discussed above, the Veteran alleges that some of his service treatment records are missing.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although the Board cannot verify whether the Veteran's service treatment records are in fact incomplete, the Board's analysis of the Veteran's claims has nevertheless been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.    See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

In essence, the Veteran contends he has a bilateral hearing loss disability and tinnitus disability that were both caused by acoustic trauma he endured from firing his machine gun during his active duty military service.  

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

With respect to the Veteran's hearing loss claim, the medical evidence of record does not reflect that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Although the both a June 2008 VA physician and the July 2010 VA examiner specifically diagnosed the Veteran with sensorineural hearing loss [see the Veteran's June 23, 2008 VA Audio Consult Note; see also the July 2010 VA examiner's report, page 2], this loss was not severe enough at either time to manifest in puretone threshold values sufficient to satisfy the requirements of 38 C.F.R. § 3.385, detailed above.  Indeed, audiometric testing in June 2008 yielded the following results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
10
15
35
LEFT
15
25
15
15
25

Additionally, right ear and left ear Maryland CNC Word List Speech Recognition scores were 96 percent and 100 percent respectively.  These scores in and of themselves do not show a current hearing loss disability for VA purposes.  The Board notes however that at this testing, the Veteran did in fact demonstrate a decibel loss of 55 at 4000 Hz under masked conditions on bone conduction in the right ear.  Based on this one finding, the Board remanded the Veteran's hearing loss claim for a second audiological examination, to confirm these pertinently negative results.

Subsequent audiometric testing in July 2010 yielded the following results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
10
15
35
LEFT
5
20
15
10
10

Right ear and left ear Maryland CNC Word List Speech Recognition scores were 98 percent and 100 percent respectively.  These scores also do not show a current hearing loss disability for VA purposes, and do in fact confirm the negative results elicited from testing in June 2008.  

The Veteran has presented no other medical evidence demonstrating a current hearing loss disability.  In particular, there are no post-service outpatient treatment or other medical records which document the claimed bilateral hearing loss within the Veteran's first year following his separation from service in 1971, or at anytime thereafter.  See 38 C.F.R. § 3.309(a).  The Board adds that the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits]. 

The Board has no reason to doubt that the Veteran currently experiences trouble hearing.  Indeed, he is competent to testify as to such.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In fact, it was the Veteran's lay assertions that prompted the VA to test the Veteran's claimed hearing loss to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, the objective evidence does not contain audiological findings consistent with a hearing loss disability under 38 C.F.R. § 3.385.  Moreover, the Veteran, as a lay person, is not competent to opine that any current hearing impairment rises to the level of disability as contemplated by VA regulations.  That is, he is not shown to have the necessary training, expertise, or medical knowledge necessary to render opinions regarding the severity of any hearing impairment.  

In the absence of any diagnosed hearing loss, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's hearing loss claim, and it fails on this basis alone.

Moving on to the Veteran's tinnitus claim, the July 2010 VA examiner specifically noted that the Veteran currently experiences bilateral constant tinnitus.  See the July 2010 VA examiner's report, page 2.  Hickson element (1) is therefore satisfied as to this issue.  

Concerning Hickson element (2), in-service disease or injury, the Veteran's service treatment records do not document any complaints of, or treatment for ringing in the ears.  The Veteran nonetheless contends that he experienced acoustic trauma when he fired a .50 caliber machine gun while guarding his base's perimeter in Vietnam.  See the Veteran's November 6, 2007 notice of disagreement.  Although the Veteran's Military Occupational Specialty (MOS) during service was "cook," the Veteran did serve in Vietnam during the Vietnam War, and his DD-214 reflects that he earned the Marksman's Badge for the M-14 and the Sharpshooter's Badge for the M-16.  Indeed, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based on these circumstances, the Board finds no reason to doubt that the Veteran experienced in-service acoustic trauma from firing machine guns during his active duty military service.  Hickson element (2) is accordingly satisfied as well.  

Concerning Hickson element (3), nexus or relationship, the Veteran reported "longstanding bilateral tinnitus" to his VA physician in June 2008.  See the Veteran's June 23, 2008 VA Audiology Consult.  The Veteran also specifically reported to the July 2010 VA examiner that he first noticed ringing in his ears "while serving overseas in the military."  See the July 2010 VA examiner's report, page 1.  Despite this assertion, the VA examiner opined that the Veteran's tinnitus was "not as least as likely as not" related to his military service.  The VA examiner based his negative nexus opinion on the "absence of documentation" of complaints of tinnitus in-service.  Id., at page 2.  

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not a veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Although the July 2010 VA examiner did not relate the Veteran's tinnitus to his in-service acoustic trauma, based on the Veteran's competent and credible assertions, his in-service noise exposure, as well as the inherently subjective nature of tinnitus symptomatology, the Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for tinnitus is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is denied.		

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


